     Case 3:20-cv-01150-JLS-AHG Document 2 Filed 08/18/20 PageID.12 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN WAYNE BONILLA,                           Case No.: 3:20-CV-1150 JLS (AHG)
     CDCR #J-48500,
12
                                        Plaintiff,   ORDER DISMISSING CIVIL
13                                                   ACTION FOR FAILURE TO PAY
                         vs.                         FILING FEE REQUIRED BY
14
                                                     28 U.S.C. § 1914(a)
15   ANTHONY J. BATTAGLIA, et al.,
16                                  Defendants.
17
18
19
20         Plaintiff Steven Wayne Bonilla, proceeding pro se and currently incarcerated at San
21   Quentin State Prison has filed a civil complaint “Reviewing Court Judges Ignoring
22   Challenges Attacking the Trial Court’s Jurisdiction Due to Private Prior Agreement with
23   the Prosecution to Decide All Issues Raised by Petitioner in Favor of the Prosecution.” See
24   ECF No. 1 (“Compl.”) at 1. Plaintiff contends that the Defendant Judges he is suing have
25   engaged in a conspiracy to rule against him. Id. at 1‒3.
26         Plaintiff did not file a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28
27   U.S.C. § 1915(a) together with his Complaint, nor has he paid the initial civil filing fee
28   required by 28 U.S.C. § 1914(a).

                                                                             3:20-cv-01150-JLS-AHG
     Case 3:20-cv-01150-JLS-AHG Document 2 Filed 08/18/20 PageID.13 Page 2 of 7



 1   I.    Failure to Pay Filing Fee or Request IFP Status
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, the Prison Litigation Reform Act’s
 8   (“PLRA”) amendments to § 1915 require that all prisoners who proceed IFP to pay the
 9   entire fee in “increments” or “installments,” Bruce v. Samuels, 136 S. Ct. 627, 629 (2016);
10   Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether their
11   action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281
12   F.3d 844, 847 (9th Cir. 2002).
13         Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
14   of fees to file an affidavit that includes a statement of all assets possessed and demonstrates
15   an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). In
16   support of this affidavit, the PLRA also requires prisoners to submit a “certified copy of
17   the trust fund account statement (or institutional equivalent) for . . . the 6-month period
18   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v.
19   King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account statement, the
20   Court assesses an initial payment of 20% of (a) the average monthly deposits in the account
21   for the past six months, or (b) the average monthly balance in the account for the past six
22   months, whichever is greater, unless the prisoner has no assets.              See 28 U.S.C.
23   § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner then
24   collects subsequent payments, assessed at 20% of the preceding month’s income, in any
25   month in which his account exceeds $10, and forwards those payments to the Court until
26   the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
27         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
28   commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant to

                                                                                3:20-cv-01150-JLS-AHG
     Case 3:20-cv-01150-JLS-AHG Document 2 Filed 08/18/20 PageID.14 Page 3 of 7



 1   28 U.S.C. § 1915(a), his case cannot proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d
 2   at 1051.
 3   II.    “Three-Strikes” Bar
 4          Moreover, even if Plaintiff had filed a Motion to Proceed IFP, the Court finds he is
 5   not entitled to that privilege.
 6          A.     Legal Standard
 7          “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cty.
 8   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners, however, “face an additional
 9   hurdle.” Id. In addition to requiring prisoners to “pay the full amount of a filing fee,” in
10   “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), Williams v. Paramo, 775 F.3d
11   1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act (“PLRA”) amended Section
12   1915 to preclude the privilege to proceed IFP:
13                 if [a] prisoner has, on 3 or more prior occasions, while
                   incarcerated or detained in any facility, brought an action or
14
                   appeal in a court of the United States that was dismissed on the
15                 grounds that it is frivolous, malicious, or fails to state a claim
                   upon which relief can be granted, unless the prisoner is under
16
                   imminent danger of serious physical injury.
17
18   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
19   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
20          “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
21   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
22   “Cervantes”) (stating that under the PLRA, “[p]risoners who have repeatedly brought
23   unsuccessful suits may entirely be barred from IFP status under the three strikes rule”). The
24   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
25   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
26   “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both before
27   and after the statute’s effective date.” Id. at 1311.
28   ///

                                                                               3:20-cv-01150-JLS-AHG
     Case 3:20-cv-01150-JLS-AHG Document 2 Filed 08/18/20 PageID.15 Page 4 of 7



 1          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
 2   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
 3   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
 4   styles such dismissal as a denial of the prisoner’s application to file the action without
 5   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
 6   When courts “review a dismissal to determine whether it counts as a strike, the style of the
 7   dismissal or the procedural posture is immaterial. Instead, the central question is whether
 8   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
 9   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
10   F.3d 607, 615 (4th Cir. 2013)). “When . . . presented with multiple claims within a single
11   action,” however, courts may “assess a PLRA strike only when the case as a whole is
12   dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d 1147, 1152
13   (9th Cir. 2019) (citing Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
14   Cir. 2016)).
15          Once a prisoner has accumulated three strikes, he is prohibited by § 1915(g) from
16   pursuing any other IFP action in federal court unless he can show he is facing “imminent
17   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at
18   1051–52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible
19   allegation that the prisoner faced ‘imminent danger of serious physical injury’ at the time
20   of filing.”).
21          B.       Discussion
22          The Court has reviewed Plaintiff’s Complaint and finds it does not contain any
23   “plausible allegations” to suggest that he “faced ‘imminent danger of serious physical
24   injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)).
25   Rather, Plaintiff alleges that “the federal grand jury subpoena for [his] phone records . . .
26   was never entered on the court docket as an exhibit,” was “never served,” and, in fact,
27   never existed. See Compl. at 3–8. He further contends the the Alameda County Superior
28   ///

                                                                               3:20-cv-01150-JLS-AHG
     Case 3:20-cv-01150-JLS-AHG Document 2 Filed 08/18/20 PageID.16 Page 5 of 7



 1   Court “collu[ded] with the prosecution” and lacked “subject matter jurisdiction” over his
 2   case; therefore, his conviction must be declared void. Id. at 3.
 3          While Plaintiff has not moved to proceed IFP, and Defendants typically carry the
 4   initial burden to produce evidence demonstrating a prisoner is not entitled to proceed IFP,
 5   Andrews, 398 F.3d at 1119, “in some instances, the district court docket may be sufficient
 6   to show that [] prior dismissal[s] satisfy[y] at least one of the criteria under § 1915(g) and
 7   therefore count[] as . . . strike[s].” Id. at 1120.
 8          Based on the dockets of many court proceedings publicly available on PACER,1 this
 9   Court finds that Plaintiff Steven Wayne Bonilla, identified as CDCR #J-48500, while
10   incarcerated, has had dozens of prior prisoner civil actions or appeals dismissed on the
11   grounds that they were frivolous, malicious, or failed to state a claim upon which relief
12   may be granted. See, e.g., In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal. Jan. 24,
13   2012) (noting Plaintiff’s litigation history in the Northern District of California, including
14   the dismissal of 34 pro se civil rights actions between June 1 and October 31, 2011 alone,
15   which were dismissed “because the allegations in [his] complaints d[id] not state a claim
16   for relief under § 1983.”); id. at *3 (“The following five actions are DISMISSED without
17   prejudice and without leave to amend for failure to state a claim upon which relief may be
18   granted: Bonilla v. Superior Court of Alameda County, C 11-6306; Bonilla v. Alameda
19   County District Attorney’s Office, C 11-6307; Bonilla v. California Supreme Court, C 12-
20   0026; Bonilla v. Cullen, C 12-0027; Bonilla v. California Supreme Court, C 12-0206.”);
21   id. at *3 n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C.
22
23
24   1
       A court may take judicial notice of its own records, see Molus v. Swan, No. 3:05-cv-00452-MMA-WMc,
25   2009 WL 160937, at *2 (S.D. Cal. Jan. 22, 2009) (citing United States v. Author Servs., 804 F.2d 1520,
     1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal.
26   2015), and “‘may take notice of proceedings in other courts, both within and without the federal judicial
     system, if those proceedings have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d 1212,
27   1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also
     United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
28   1992).

                                                                                          3:20-cv-01150-JLS-AHG
     Case 3:20-cv-01150-JLS-AHG Document 2 Filed 08/18/20 PageID.17 Page 6 of 7



 1   § 1915(g), he no longer qualifies to proceed in forma pauperis in any civil rights action.”
 2   (citing In re Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at
 3   6:23–7:19)).
 4          Accordingly, because Plaintiff has, while incarcerated, accumulated far more than
 5   the three “strikes” permitted by § 1915(g), and he fails to make any plausible allegation
 6   that he faced imminent danger of serious physical injury at the time he filed this case, he
 7   is not entitled to the privilege of proceeding IFP. Given his litigation history, and
 8   considering the allegations in his Complaint, the Court concludes that permitting him leave
 9   to proceed IFP would simply be futile. See Cervantes, 493 F.3d at 1055; Rodriguez, 169
10   F.3d at 1180 (noting that 28 U.S.C. § 1915(g) “does not prevent all prisoners from
11   accessing the courts; it only precludes prisoners with a history of abusing the legal system
12   from continuing to abuse it while enjoying IFP status”); see also Franklin v. Murphy, 745
13   F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is itself a matter of
14   privilege and not right.”).
15          “Having afforded plaintiff so much guidance and so many opportunities in the past,
16   the court will not continue to utilize scant judicial resources on what is clearly a futile
17   claim.” Harvey v. Nevada, No. 2:19-CV-01123-TLN-CKD-PS, 2020 WL 731631, at *11
18   (E.D. Cal. Feb. 13, 2020), report and recommendation adopted, No. 2:19-CV-01123-TLN-
19   CKD, 2020 WL 1433019 (E.D. Cal. Mar. 24, 2020).
20   III.   Conclusion and Orders
21          For the reasons discussed, the Court:
22          1)      DISMISSES this civil action in its entirety based on Plaintiff’s failure to pay
23   the civil filing fee required by 28 U.S.C. § 1914(a);
24          2)      CERTIFIES that an IFP appeal from this Order would be frivolous and not
25   taken in good faith pursuant to 28 U.S.C. § 1915(a)(3); and
26   ///
27   ///
28   ///

                                                                                3:20-cv-01150-JLS-AHG
     Case 3:20-cv-01150-JLS-AHG Document 2 Filed 08/18/20 PageID.18 Page 7 of 7



 1          3)   DIRECTS the Clerk of the Court to enter a judgment of dismissal and to close
 2   the file.
 3          IT IS SO ORDERED.
 4   Dated: August 18, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                          3:20-cv-01150-JLS-AHG
